 
 
I 
111th CONGRESS
1st Session
H. R. 77 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Issa introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for a credit for certain health care benefits in determining the minimum wage. 
 
 
1.Short titleThis Act may be cited as the Health Care Incentive Act. 
2.Minimum Wage Credit for Health Care Benefits Provided to Employees
(a)RulemakingNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall promulgate a rule requiring that, for any employer engaged in interstate commerce that is required by Federal or State law to pay a minimum wage at a rate that is higher than the minimum wage required by section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)) as in effect on September 1, 1997, such employer be permitted, in accordance with regulations promulgated by the Secretary, to include the value of creditable health care benefits provided by such employer to an employee in determining the wage such employer is required to pay an employee. Such rule shall include the following:
(1)Creditable benefitsThe Secretary shall define the categories of health care benefits provided by an employer to employees to be considered creditable for purpose of this section, which shall include a contribution to a health savings account or similar account.
(2)ValuationThe Secretary shall establish a method for determining the value of such health care benefits for purposes of such credit.
(3)Required minimum valueThe Secretary shall determine a minimum value of such benefits that an employer shall provide to an employee in order to include any portion of such benefits as such a credit.
(4)Minimum cash wage notwithstanding creditIn no case shall the credit permitted by the rule promulgated under this section exceed the difference between the minimum wage under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)) as in effect September 1, 1997, and the wage rate otherwise applicable.
(b)DefinitionsFor purposes of the rule required under this section, the terms employer, employee, and wage shall have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). 
 
